Citation Nr: 1243753	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-38 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 1, 2011. 

2. Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after November 1, 2011. 


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for PTSD and assigned a 10 percent disability evaluation effective from November 18, 2005.  

During the pendency of the appeal, the RO increased the evaluation in an October 2007 statement of the case to 30 percent effective from November 18, 2005.  The RO also issued a rating decision in February 2012 increasing the evaluation to 70 percent effective from November 1, 2011.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.  

The Board remanded the case for further development in September 2011.  That development was completed, and the case has since been returned to the Board for appellate review.   

The Board also notes that the Veteran submitted a statement in December 2007 in which he claimed entitlement to service connection for a sleep disorder, to include as secondary to his service-connected PTSD. However, that matter has not been adjudicated by the RO. Therefore, the Board does not have jurisdiction over it, and the issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

For the following reasons, the Board finds that the Veteran's appeal must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.

In this case, it appears that there may be additional treatment records that are not associated with the claims file.  Specifically, during a July 2006 VA examination, the Veteran reported that he was participating in group therapy treatment for a mental disorder at a Vet Center.  However, a review of the claims folder does not reveal any treatment records from a Vet Center, and the earliest group therapy treatment record contained in the claims file is dated in October 2008. 

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet.App. 462 (1998); Bell v. Derwinski, 2 Vet.App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c) (2012). 

In addition, as noted in the Introduction, the Veteran's claim was remanded for additional development in September 2011.  The record reflects that the AMC issued a supplemental statement of the case (SSOC) on February 3, 2012. The Veteran was subsequently afforded an additional VA examination on February 13, 2012, and the Veteran's claim was recertified to the Board on February 28, 2012.   As such, a supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence. Therefore, the additional evidence must be referred to the RO/AMC for review and preparation of a SSOC, if a grant of the benefit sought is not made. 

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. The RO should make a specific request for private treatment records dated in 2005 from Dr. H.J., who provided the April 2006 and March 2007 psychiatric evaluation reports. 

The RO should make a specific request for any and all Vet Center treatment records dated from 2006 to the present.  The RO should also obtain any outstanding VA medical records dated from February 2012 to the present. 

2.  After completing the development listed above, the RO should conduct any other development that may be indicated by the record. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence, to include the February 2012 VA examination report contained in the Virtual VA paperless record.  If the benefits sought on appeal are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



